Citation Nr: 0725916	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-01 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by muscle spasms, to include fibromyalgia.

2.  Entitlement to service connection for skin disability, to 
include eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1980 to March 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


REMAND

The veteran contends that she incurred chronic muscle spasms 
during active duty service due to the constant sitting and 
typing.  She also claims that these muscle spasms are 
associated with fibromyalgia.  The Board notes that the 
veteran was diagnosed with possible myofacial pain syndrome 
and possible fibromyalgia during service, and that her VA 
Medical Center (VAMC) physician noted in May 2005 that her 
current complaints of muscle spasms were consistent with 
fibromyalgia.  The Board finds that additional development is 
required in this case, specifically, that the veteran should 
be provided a VA examination to determine the nature and 
extent of any currently present fibromyalgia or other chronic 
muscle spasm disability and whether it is etiologically 
related to her active duty service.  

With respect to the claim for entitlement to service 
connection for a skin disability, the veteran contends that 
her eczema pre-existed her entry into active duty and was 
aggravated during her active duty service.  The veteran has 
submitted medical records showing that she was treated for 
eczema of the face, neck, shoulders, arms, back, and legs 
beginning in January 1971, almost ten years before her 
enlistment in the military; however, the report of the 
examination for enlistment in September 1979 notes that her 
skin was found to be normal upon clinical examination.  
Therefore, the presumption of soundness applies, and clear 
and unmistakable evidence that the skin disability existed 
prior to active duty and was not aggravated by such service 
is required to rebut the presumption.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); 38 C.F.R. § 3.304.  While the record 
establishes that the veteran was treated for eczema prior to 
service, it does not contain a medical opinion addressing 
whether chronic eczema clearly and unmistakably existed prior 
to service and underwent no permanent increase in severity as 
a result of active duty.  Therefore, the Board has determined 
that the veteran should be afforded an appropriate VA 
examination.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO or 
the AMC is unable to obtain any such 
evidence, it should so inform the 
appellant and her representative and 
request them to provide the outstanding 
evidence.

2.  The RO or the AMC should arrange for 
the veteran to be examined by a physician 
with appropriate expertise to determine 
the nature and etiology of any currently 
present chronic muscle spasm disorder, to 
include fibromyalgia.  The claims folders 
and a copy of this remand must be made 
available to and be reviewed by the 
examiner.  

The examiner should determine whether the 
veteran has a chronic muscle spasm 
disorder, to include fibromyalgia.  If 
the veteran is found to have such a 
disorder, the examiner should proffer an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's active duty service.  The 
rationale for the opinion should also be 
provided.

3.  The RO or the AMC should also arrange 
for the veteran to be examined by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
chronic skin disorders.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present skin disorder. 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
permanent increase in severity as a 
result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
military service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's military 
service?

The rationale for all opinions expressed 
must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and her representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



